Citation Nr: 0835581	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-24 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent 
prior to August 9, 2006, for low back pain with spondylosis 
at L5-S1.

2.  Entitlement to an increased greater than 40 percent from 
August 9, 2006, for low back pain with spondylosis at L5-S1.

3.  Evaluation of left lower extremity radiculopathy, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1980 to July 
1984.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Honolulu, 
Hawaii, Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2006, the Board remanded this case for additional 
development.  In April 2008, the RO in Huntington, West 
Virginia, granted service connection for radiculopathy of the 
left lower extremity associated with low back disability, 
effective from February 5, 2008.

The development is complete.  The Board notes that, in view 
of the grant of service connection for radiculopathy and the 
staged ratings assigned by the RO, the issues have been 
reframed to more accurately reflect all matters currently on 
appeal before the Board.


FINDINGS OF FACT

1.  Prior to August 9, 2006, the appellant's low back 
disability was manifested by severe recurring attacks of low 
back pain radiating into the lower extremities with only 
intermittent relief, variable y assessed as spondylosis, back 
pain with sciatica, and degenerative disc disease of the 
lumbar spine with grade I spondylolisthesis.

2.  From August 9, 2006, the appellant's low back disability 
was manifested by limitation of forward flexion to less than 
30 degrees, but without evidence of ankylosis or physician 
prescribed bed rest, assessed degenerative disc disease of 
the lumbar spine with grade I spondylolisthesis with lumbar 
radiculopathy.

3.  The appellant's left lower extremity radiculopathy is 
manifested by mild symptoms of weakness, numbness, and 
tingling of the left leg and foot associated with some gait 
impairment and imbalance.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent evaluation, and 
no more, for low back pain with spondylosis at L5-S1 are met 
prior to August 9, 2006, and from date of claim for increase.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292-5295 (before and after September 23, 
2002) and 5235-5243 (after September 26, 2003).

2.  The schedular criteria for an evaluation greater than 40 
percent for low back pain with spondylosis at L5-S1 are not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292-5295 (before and after September 
23, 2002) and 5235-5243 (after September 26, 2003).

3.  The criteria for an evaluation greater than 10 percent 
for left lower extremity radiculopathy are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.120, 4.123, 
4.124, Diagnostic Code 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated July 2003, VA notified the appellant of the 
information and evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  However, this letter only informed the 
appellant that in order to substantiate his claim he would 
have to show that his condition had worsened.  VA neglected 
to inform the appellant of the specific rating criteria 
concerning the evaluation of diseases and injuries of the 
spine existing prior to and after September 23, 1996.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, VA provided notice of the disability rating and 
effective date elements in March 2006, after the initial 
adverse rating decision.

Thus, the Board finds that the duty to notify as contemplated 
by the VCAA was not satisfied.  This is error and presumed 
prejudicial to the appellant unless VA can demonstrate 
otherwise.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the Board finds that there is no 
prejudice to the appellant because VA provided notice to the 
appellant of the relevant rating criteria in the August 2005 
Statement of the Case; the appellant had actual notice of the 
evidence necessary to substantiate his claim.  Also, the 
claim was subsequently readjudicated in March 2007 and April 
2008, and VA sent the appellant Supplemental Statements of 
the Case dated the same notifying him of the actions taken 
and evidence obtained or received.  Lastly, the Board 
observes that the appellant has been represented throughout 
this appeal by an accredited veterans service organization.  
Therefore, the Board concludes that the appellant has not 
been deprived of information needed to substantiate his claim 
and the very purpose of the VCAA notice has not been 
frustrated in this case.  Accordingly, the appellant is not 
prejudiced by a decision in this case. In the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Relevant private 
and VA treatment records have been associated with the claims 
folder.  Additionally, the appellant was afforded VA 
examinations and the opportunity to appear for a hearing.  We 
find that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).

II.  Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002. 67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, complete ankylosis of the spine, 
at an unfavorable angle with marked deformity warranted a 100 
percent evaluation.  38 C.F.R. § .71a, Diagnostic Code 5286.  
Favorable ankylosis of the lumbar spine warranted a 40 
percent rating and unfavorable ankylosis warranted a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  
Moderate limitation of motion warranted a 20 percent rating; 
and severe limitation of motion warranted a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  For 
lumbosacral strain, the rating schedule provided as follows: 
20 percent where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position; 40 
percent for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Also, effective prior to September 23, 2002, moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent evaluation; severe intervertebral disc syndrome 
with recurring attacks with intermittent relief warranted a 
40 percent rating; and a  maximum 60 percent rating was 
assigned for intervertebral disc syndrome when the condition 
was pronounced in degree, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Effective September 26, 2003, the General Rating Formula for 
Disease and Injures of the Spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

A.  Procedural and Factual Background

In an October 1984 rating decision, the RO granted service 
connection for low back pain with spondylosis at L5-S1 at the 
10 percent disability level under Diagnostic Code 5295 
(lumbosacral strain).  In January 1989, the Board assigned a 
20 percent evaluation.  The RO implemented this decision and 
assigned an effective date of December 1986.  On July 1, 
2002, VA received the appellant's request for an increased 
disability rating.  In rating decisions dated 2003 and 2004, 
the RO confirmed and continued the 20 percent evaluation.  In 
a February 2004 rating decision, the RO granted a 40 percent 
disability rating under Diagnostic Code 5237, effective from 
August 9, 2006.  Additionally, the RO granted service 
connection for left lower extremity radiculopathy at the 10 
percent disability level effective from February 5, 2008.

VA treatment notes reflect that in December 2003 the 
appellant had recently missed work due to an exacerbation of 
back pain.  The appellant reported sharp, continuous pain 
shooting down his calves.  Examination showed gait, strength, 
and spine with in normal limits.  Pain was noted with 
rotation.  Mechanical back pain was assessed.  A January 2004 
treatment note reflects that the appellant stayed home from 
work due to back pain, and indicated that the appellant was 
routinely followed for back pain.  In April 2004, the 
appellant underwent low back pain assessment and the 
impression was low back pain/sciatica.  X-rays show 
spondylosis.

A private outpatient physical therapy evaluation dated August 
2003 reflects an assessment for significant low back and 
lower extremity pain with probable disk, secondary facet 
joint irritation.  Private treatment notes dated June 2004 
reflect lifting limitation of 0 to 10 pounds.

On VA examination in May 2004, the appellant reported daily 
back pain with flare-ups, going down his legs to his feet and 
toes.  He denied any ability to walk distances, climb stairs, 
or run.  Objectively, the appellant leaned to his right side 
while sitting in a chair, took small steps, and refused to 
walk heel-toe due to pain.  Range of motion testing showed 35 
degrees of flexion, 10 degrees extension, and 20 degrees of 
bilateral rotation and 20 degrees bilateral movement.  
Straight leg raises elicited discomfort at 60 degrees.  
Waddell's head pressure movement and rotation produced pain 
in the low back.  There was diminished sensory to pin, 
sharp/dull, on all extremities.  Deep tendon reflexes were 2+ 
and 1+.  The assessment was mechanical low back pain.

Private treatment records dated June to December 2004 show 
complaints of low back pain with numbness and weakness.  In 
June 2004, the appellant could heel-toe walk.  Straight leg 
raises were negative.  Gait was normal.  There were no 
deficits to sensation subjectively.  Activities were 
restricted from kneeling, stooping, bending, twisting, 
pushing, and pulling because this was noted to exacerbate his 
pain.  Evaluation in July 2004 showed normal lower extremity 
motor strength and that the appellant was able to perform 
heel-toe walking.  Sensory function was described as normal.  
A letter dated July 2004 reflects that the initial intake 
evaluation reflected degenerative disc disease of the lumbar 
area with grade I spondylolisthesis.  In December 2004, the 
impression was lumbar degenerative disc disease.

A June 2004 VA treatment note shows an impression for low 
back pain/sciatica.  In August 2004, the appellant reported 
pain radiating down legs to toes and pain in the low back.  
Examination revealed tenderness around the low back, muscle 
tightness, minimal spinal tenderness, and normal muscle mass 
and strength.  The appellant could easily rises from a chair 
without assistance, but could not perform heel-toe walking 
because of back pain.  Sensation was normal.  Reflexes were 
2+ and symmetrical.  Back pain was assessed.  A January 2005 
VA treatment note reflects an impression for osteoarthritis 
and lumbar radiculopathy.  VA medical records show that the 
appellant underwent physical therapy from August to October 
2005.  In October 2005, it was noted that the appellant's 
back and lower extremity pain had not really changed.

A private medical statement dated September 2005 reflects 
that the appellant has chronic low back pain, moderate to 
severe, that increases with full range of motion.  Private 
medical records dated 2005-2006 show that the appellant was 
followed for chronic low back pain radiating into the legs.  
In March 2006, very restricted full range of motion was 
noted.  He was grossly intact neurologically.  X-ray dated 
June 2005 showed normal back for age.  CT scan of March 2006 
showed evidence of bulging discs.

In August 2006, a VA examination was conducted.  The 
appellant complained of chronic daily pain in the lower mid 
back with radiation to both legs, described as 10 on a scale 
of 10.  Due to back pain, he reported that he could not run, 
could only walk a short distance, and had poor sleep.  He 
also reported bilateral lower extremity weakness, and that he 
used a cane and back brace.  The appellant indicted that he 
had retired from the US Postal Service.  By history, he had 
flare-ups occurring every 2-3 weeks lasting 5-7 days 
requiring strict bed rest.  Objectively, the appellant had 
difficulty rising from a chair, sitting in a chair, and 
transferring from a chair to the examination table.  Gait was 
antalgic.  Spinal contour was normal.  Neurological 
examination was normal.  The appellant had difficulty with 
tiptoe walking, and heel-toe walking.  Straight leg raises 
were positive at 45 degrees with pain.  Range of motion 
testing showed 15 degrees of flexion, 0 degrees extension, 10 
degrees bilateral flexion, and 10 degrees bilateral rotation.  
The range of motion was limited due to pain.  There was no 
additional limitation due to pain, fatigue, weakness, 
incoordination or lack of endurance following exercise of the 
lumbar spine.  There was no muscle spasm or guarding.  
Moderate paravertebral tenderness was shown.  The assessment 
was chronic low back pain spondylosis at L5-S1 and 
spondylolisthesis at L5-S1.

VA medical records dated 2006- 2007 reflect that the 
appellant was seen for worsening low back pain with lumbar 
radiculopathy.  The appellant reported associated weakness 
and numbness.  On neurological consultation in October 2006, 
the physician recommended more frequent and regular activity.

In February 2008, a VA examination was conducted.  The 
appellant complained of constant low back pain with radiation 
and numbness, exacerbated by walking, prolonged standing, and 
sitting.  By history, he had flare-ups once a month lasting 
1 week, and he took pain medication with little relief.  The 
appellant indicated that he used a cane and reported using a 
walker at home.  He also reported having an unsteady gait 
with a history falls.  Objectively, the appellant had 
difficulty changing positions, and required the assistance of 
his wife.  He walked with a cane and appeared in mild 
distress due to back pain.  There was moderate to marked 
paravertebral tenderness.  Deep tendon reflexes were intact.  
Strength was intact.  There was decreased sensation over the 
left foot.  The gait had a marked limp.  The appellant was 
unable to perform tip-toe or heel-toe walking due to 
imbalance and pain.  The range of motion was 15 degrees of 
flexion, 10 degrees of extension, 20 degrees of bilateral 
flexion, and 20 degrees of bilateral rotation.  Straight leg 
raises were positive at 45 degrees bilaterally.  The 
assessment was chronic low back pain with spondylosis at L5-
S1 and spondylolisthesis at L5-S1 with lumbar radiculopathy.  
The examiner noted that there was no additional impairment of 
joint function by pain, weakness, fatigue, incoordination, or 
lack of endurance.

Lay statements from the appellant's brother, wife, and 
service buddy have been associated with the claims folder.  
These reflect that the appellant complains of chronic low 
back pain with radiation to the lower extremities and that 
his condition is aggravated by bending, lifting, and other 
movements.


B.  Entitlement to an Evaluation Greater Than 20 Percent 
Prior to August 9, 2006, for Low Back Pain with Spondylosis

On VA examination in May 2004, the appellant had 35 degrees 
of flexion.  Numerous other VA and private medical records 
show complaints of pain on motion, pain increased with 
motion, and very restricted full range of motion.  The Board 
has doubt as to the functional degree of impairment prior to 
August 6, 2006.  Cumulatively, the record tends to establish 
that the veteran had the functional equivalent of severe 
limitation of motion under the prior criteria.  

Also, the criteria for an evaluation greater than 40 percent 
prior to August 9, 2006, for low back with spondylosis based 
on the Formula for Rating Intervertebral Disc Syndrome 
(Diagnostic Code 5243) is not met.  While the evidence of 
record shows degenerative disc disease in December 2004, the 
rating criteria requires evidence of "incapacitating 
episodes."  The Board acknowledges the appellant's report of 
flare-ups necessitating bed rest; however, for the purposes 
of Diagnostic Code 5243 incapacitating episodes are those 
that require bed rest "prescribed by a physician and 
treatment by a physician."  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  In this case, the appellant 
does not aver nor does the record show any instance of 
physician prescribed bed rest for back symptoms.

A disability rating greater than 40 percent is not warranted.  
A 40 percent is the maximum rating available for limitation 
of motion under the schedule unless pronounced intervertebral 
disc syndrome or ankylosis is shown.  Here, the schedular 
criteria for a 60 percent disability rating or higher are not 
met.  Persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief, are not shown.

Therefore, the Board concludes that a 40 percent disability 
evaluation under Diagnostic Code 5293, from the date of claim 
for increase, July 1, 2002, is warranted.  A uniform 
disability rating is appropriate as the disability picture is 
does not show any significant variation to reasonably warrant 
staged ratings.

The Board has considered the appellant's functional loss due 
to pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
appellant's disability.  DeLuca v. Brown, 8 Vet. App. 202, 
207-8 (1995).  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the Board finds 
that the effects of pain reasonably shown to be due to the 
service-connected low back disability are contemplated in the 
40 percent rating awarded at this time.  There is no 
indication that pain or any other impairment, due to 
disability of the spine, has caused functional loss greater 
than that contemplated by the 40 percent evaluation assigned; 
any additional functional impairment is not tantamount to, 
nor does it more nearly reflect, ankylosis of the spine.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

C.  Entitlement to an Evaluation Greater Than 40 Percent for 
Low Back Pain with Spondylosis

As indicated above, there is no basis for the award of a 
disability evaluation greater than 40 percent prior to August 
9, 2006.  Similarly, the Board finds that an evaluation 
greater than 40 percent at any time, is not warranted.

As indicated above, absent ankylosis of the spine or 
intervertebral disc syndrome with physician prescribed bed 
rest, a disability evaluation greater than 40 percent is not 
available under the new criteria.  Also, as indicated above, 
the appellant does not meet the criteria for a 60 percent or 
higher evaluation under the old schedular criteria for rating 
disability of the spine.  Neither the evidence prior to or 
since August 9, 2006, shows symptomatology that more closely 
approximates the criteria for pronounced intervertebral disc 
syndrome or ankylosis.

The Board accepts that the appellant has functional 
impairment, pain, and pain on motion.  See DeLuca.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of complete ankylosis of the spine or pronounced 
intervertebral disc syndrome.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997). 

The Board notes that the appellant is rated separately for 
his neurologic deficit and this is discussed below.  

Accordingly, in weighing the evidence, the Board concludes 
that the criteria for an evaluation greater than 40 percent 
for low back pain with spondylosis from August 9, 2006, are 
not met.  Also, given the evidence discussed above, the Board 
finds no basis upon which to assign staged ratings in this 
case.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

D.  Evaluation of Left Lower Extremity Neuropathy, Rated at 
10 Percent

Disease of the peripheral nerves are rated under 38 C.F.R. § 
4.124a.  Diagnostic Code 8521 provides that complete 
paralysis is rated as 40 percent disabling.  This is 
described as encompassing foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.  Incomplete paralysis is 
rated as 30 percent for severe, 20 percent for moderate, and 
10 percent for mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8521.

The evidence of record shows no more than mild impairment of 
motor and sensory function although there are documented 
complaints of radiculopathy symptoms dating from at least 
December 2003.  The appellant has described his symptoms as 
shooting pain down the calves, legs, feet, and toes.  He has 
also described symptoms of numbness and weakness.  Report of 
VA examination dated May 2004 reflects an inability to walk 
heel-toe due to pain, and diminished pinprick sensation in 
the extremities.  However, in June and July 2004, sensory 
function was described as normal.  Again, in March 2006, the 
appellant was described as neurologically intact.  On August 
2005 VA examination, neurological examination was normal.  
The medical record shows that over two years later, on 
February 2008 VA examination, there was decreased sensation 
over the left foot, a marked limp, and the appellant was 
unable to perform tip-toe or heel-toe walking due to 
imbalance and pain.  The evidence of record further shows 
that the appellant uses a cane for ambulation and that he 
reported using a walker at home.  More specifically, strength 
was intact and the reflexes were intact.  See 38 C.F.R. 
§§ 4.120, 4.123, 4.124.  The overall disability picture 
reflects mild neurological symptoms, namely decreased 
sensation over the left foot.  The appellant's pain is 
addressed and compensated as part of his back disability 
evaluation discussed above.

Therefore, the Board finds that an increased evaluation for 
neurological symptoms associated with the appellant's 
service-connected low back pain with spondylosis is 
appropriately rated at the 10 percent disability level under 
Diagnostic Code 8521.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert supra.

Additionally, the Board finds no basis for staged ratings 
concerning the appellant's left lower extremity 
radiculopathy, currently rated as 10 percent disabling.




ORDER

A 40 percent disability evaluation for low back pain with 
spondylosis is granted effective from July 1, 2002.

An evaluation greater than 40 percent for low back pain with 
spondylosis, prior to and from August 9, 2006, is denied.

An evaluation greater than 10 percent for left lower 
extremity radiculopathy is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


